In a proceeding for leave to discharge and substitute counsel, Parker & Waichman appeals from an order of the Supreme Court, Kings County (Held, J.), entered August 25, 1997, which granted the petitioner’s application to be relieved of paying any fees to it.
Ordered that the order is affirmed, with costs.
The record supports a finding that the appellant was not entitled to any compensation for its legal services because its discharge by the petitioner was for cause (see, Campagnola v Mulholland, Minion & Roe, 76 NY2d 38, 44; Squeri v Fournarakis, 170 AD2d 444). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.